IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-10-00345-CR

                         EX PARTE TIMOTHY L. MAXEY



                          From the 272nd District Court
                               Brazos County, Texas
                         Trial Court No. 09-04881-CRF-272


                           MEMORANDUM OPINION


       Timothy L. Maxey has filed an application for writ of habeas corpus under

Article 11.07 of the Code of Criminal Procedure with respect to his felony conviction

and 17-month sentence for possession of marijuana. This court, as an intermediate

court of appeals, has no jurisdiction over post-conviction writs of habeas corpus in

felony cases. See Ex parte Martinez, 175 S.W.3d 510, 512-13 (Tex. App.—Texarkana 2005,

orig. proceeding) (“Our law requires post-conviction applications for writs of habeas

corpus, for felony cases in which the death penalty was not assessed, to be filed in the

court of original conviction, made returnable to the Texas Court of Criminal Appeals.”)

(citing TEX. CODE CRIM. PROC. ANN. art. 11.07(3)(a), (b)).
       Because we have no jurisdiction over this post-conviction habeas corpus

proceeding, we dismiss it.



                                              REX D. DAVIS
                                              Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Dismissed
Opinion delivered and filed October 6, 2010
Do not publish
[OT06]




Ex parte Maxey                                                           Page 2